DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “a first one” in line 9 should be changed to --the first one--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, and 9-10 of U.S. Patent No. 10,134,729 B2 (hereinafter “Patent 729”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 729.
Regarding Claim 1, Patent 729 teaches a device comprising: a plurality of tiers stacked over one another, the plurality of tiers each including active device portions and noise suppression portions, the active device portions including active semiconductor devices and the noise suppression portions including a power/ground mesh and decoupling capacitors, wherein at least a first one of the noise suppression portions in a first one of the tiers is laterally adjacent to at least one active device portion in the first one of the tiers, a second one of the active device portions in a second one of the tiers, vertically above or below the first one of the tiers, is directly above or below and coextensive with the at least a first one of the noise suppression portions in the first one of the tiers (Patent 729, claim 1).  Claim 1 of Patent 729 additionally teaches that the noise suppression portions including no active semiconductor devices that generate electrical noise in functional operation (Patent 729, claim 1).  Therefore, claim 1 of Patent 729 has a narrower scope of claim compared to claim 1 of the instant application.
Regarding Claim 2, Patent 729 teaches wherein each tier includes a semiconductor substrate and a layer of insulating material formed thereover (Patent 729, claim 1).  
Regarding Claim 3, Patent 729 teaches wherein the semiconductor substrate has a thickness of about 0.1 μm (Patent 729, claim 2).  
Regarding Claim 4, Patent 729 teaches wherein the active device portions and the noise suppression portions in one of the plurality of tiers are arranged in a laterally adjacent checkerboard fashion (Patent 729, claim 1).  
Regarding Claim 5, Patent 729 teaches wherein said decoupling capacitors comprise one of varactors and MOS (metal oxide semiconductor) capacitors (Patent 729, claim 6).  
Regarding Claim 6, Patent 729 teaches wherein said decoupling capacitors comprise at least one of MOS (metal oxide semiconductor) capacitors, MIM (metal insulator metal) capacitors and MOM (metal oxide metal) capacitors (Patent 729, claim 7).  
Regarding Claim 7, Patent 729 teaches wherein the noise suppression portions further comprise at least one of rail clamps and ESD (electrostatic discharge) diodes (Patent 729, claim 10).  
Regarding Claim 8, Patent 729 teaches a device comprising: a first noise suppression portion in a first tier laterally adjacent to a first active device portion in the first tier; and a second active device portion in a second tier, vertically above or below the first tier, wherein the second active device portion is directly above or below and coextensive with the first noise suppression portion (Patent 729, claim 1).  Claim 1 of Patent 729 additionally teaches that the active device portions and the noise suppression portions in one of the plurality of tiers are arranged in a laterally adjacent checkerboard fashion (Patent 729, claim 1).  Therefore, claim 1 of Patent 729 has a narrower scope of claim compared to claim 8 of the instant application.
Regarding Claim 9, Patent 729 teaches wherein the first noise suppression portion has no active devices that generate electrical noise in functional operation thereon (Patent 729, claim 1).  
Regarding Claim 10, Patent 729 teaches wherein the first noise suppression portion comprises decoupling capacitors and a power/ground mesh (Patent 729, claim 1).  
Regarding Claim 11, Patent 729 teaches wherein said decoupling capacitors comprise varactors (Patent 729, claim 6).  
Regarding Claim 12, Patent 729 teaches wherein said decoupling capacitors comprise at least one of MOS (metal oxide semiconductor) capacitors, MIM (metal insulator metal) capacitors and MOM (metal oxide metal) capacitors (Patent 729, claim 7).  
Regarding Claim 13, Patent 729 teaches wherein the first active device portion comprises at least one active device (Patent 729, claim 1).  
Regarding Claim 14, Patent 729 teaches wherein the first tier, the second tier, and the third tier are part of a plurality of tiers stacked over one another, each tier including a substrate and a layer of insulating material thereover (Patent 729, claim 1).  
Regarding Claim 15, Patent 729 teaches wherein each substrate includes a thickness in a range of about 0.1 μm to about 0.2 μm (Patent 729, claim 9).  
Regarding Claim 16, Patent 729 teaches wherein said substrate comprises a p-type silicon substrate and has a thickness of about 0.1 μm (Patent 729, claim 9).  
Regarding Claim 17, Patent 729 teaches a method, comprising: locating a first noise suppression portion in a first tier laterally adjacent to a first active device portion in the first tier; and locating a second active device portion in a second tier, vertically above or below the first tier, wherein the second active device portion is directly above or below and coextensive with the first noise suppression portion (Patent 729, claim 1).  Claim 1 of Patent 729 additionally that the noise suppression portions including no active semiconductor devices that generate electrical noise in functional operation (Patent 729, claim 1).  Furthermore, it is noted that steps of locating in claim 17 as method steps do not patentably distinguish over claim 1 of Patent 729 claiming the device.  Therefore, claim 1 of Patent 729 has a narrower scope of claim compared to claim 17 of the instant application.
Regarding Claim 18, Patent 729 teaches wherein the first noise suppression portion further includes at least one of rail clamps and ESD (electrostatic discharge) diodes (Patent 729, claim 10).  
Regarding Claim 19, Patent 729 teaches wherein the first noise suppression portion and the first active device portion are arranged in a laterally adjacent checkerboard fashion on a surface of a substrate of the first tier (Patent 729, claim 1).   
Regarding Claim 20, Patent 729 teaches wherein the first tier, the second tier, and the third tier are all stacked over a base substrate that includes further active semiconductor devices thereon (Patent 729, claim 1).  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,879,234 B2 (hereinafter “Patent 234”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 234.
Regarding Claim 1, Patent 234 teaches a device comprising: a plurality of tiers stacked over one another, the plurality of tiers each including active device portions and noise suppression portions, the active device portions including active semiconductor devices and the noise suppression portions including a power/ground mesh and decoupling capacitors, wherein at least a first one of the noise suppression portions in a first one of the tiers is laterally adjacent to at least one active device portion in the first one of the tiers, a second one of the active device portions in a second one of the tiers, vertically above or below the first one of the tiers, is directly above or below and coextensive with the at least a first one of the noise suppression portions in the first one of the tiers (Patent 234, claim 1).  Claim 1 of Patent 234 additionally teaches an active device portion in a third one of the tiers (Patent 234, claim 1).  Therefore, claim 1 of Patent 234 has a narrower scope of claim compared to claim 1 of the instant application.
Regarding Claim 2, Patent 234 teaches wherein each tier includes a semiconductor substrate and a layer of insulating material formed thereover (Patent 234, claim 2).  
Regarding Claim 3, Patent 234 teaches wherein the semiconductor substrate has a thickness of about 0.1 μm (Patent 234, claim 3).  
Regarding Claim 4, Patent 234 teaches wherein the active device portions and the noise suppression portions in one of the plurality of tiers are arranged in a laterally adjacent checkerboard fashion (Patent 234, claim 4).  
Regarding Claim 5, Patent 234 teaches wherein said decoupling capacitors comprise one of varactors and MOS (metal oxide semiconductor) capacitors (Patent 234, claim 5).  
Regarding Claim 6, Patent 234 teaches wherein said decoupling capacitors comprise at least one of MOS (metal oxide semiconductor) capacitors, MIM (metal insulator metal) capacitors and MOM (metal oxide metal) capacitors (Patent 234, claim 6).  
Regarding Claim 7, Patent 234 teaches wherein the noise suppression portions further comprise at least one of rail clamps and ESD (electrostatic discharge) diodes (Patent 234, claim 7).  
Regarding Claim 8, Patent 234 teaches a device comprising: a first noise suppression portion in a first tier laterally adjacent to a first active device portion in the first tier; and a second active device portion in a second tier, vertically above or below the first tier, wherein the second active device portion is directly above or below and coextensive with the first noise suppression portion (Patent 234, claim 8).  Claim 8 of Patent 234 additionally teaches an active device portion in a third one of the tiers (Patent 234, claim 8).  Therefore, claim 8 of Patent 234 has a narrower scope of claim compared to claim 8 of the instant application.
Regarding Claim 9, Patent 234 teaches wherein the first noise suppression portion has no active devices that generate electrical noise in functional operation thereon (Patent 234, claim 9).  
Regarding Claim 10, Patent 234 teaches wherein the first noise suppression portion comprises decoupling capacitors and a power/ground mesh (Patent 234, claim 10).  
Regarding Claim 11, Patent 234 teaches wherein said decoupling capacitors comprise varactors (Patent 234, claim 11).  
Regarding Claim 12, Patent 234 teaches wherein said decoupling capacitors comprise at least one of MOS (metal oxide semiconductor) capacitors, MIM (metal insulator metal) capacitors and MOM (metal oxide metal) capacitors (Patent 234, claim 12).  
Regarding Claim 13, Patent 234 teaches wherein the first active device portion comprises at least one active device (Patent 234, claim 13).  
Regarding Claim 14, Patent 234 teaches wherein the first tier, the second tier, and the third tier are part of a plurality of tiers stacked over one another, each tier including a substrate and a layer of insulating material thereover (Patent 234, claim 14).  
Regarding Claim 15, Patent 234 teaches wherein each substrate includes a thickness in a range of about 0.1 μm to about 0.2 μm (Patent 234, claim 15).  
Regarding Claim 16, Patent 234 teaches wherein said substrate comprises a p-type silicon substrate and has a thickness of about 0.1 μm (Patent 234, claim 16).  
Regarding Claim 17, Patent 234 teaches a method, comprising: locating a first noise suppression portion in a first tier laterally adjacent to a first active device portion in the first tier; and locating a second active device portion in a second tier, vertically above or below the first tier, wherein the second active device portion is directly above or below and coextensive with the first noise suppression portion (Patent 234, claim 17).  Claim 17 of Patent 234 additionally an active device portion in a third one of the tiers (Patent 234, claim 17).  Therefore, claim 17 of Patent 234 has a narrower scope of claim compared to claim 17 of the instant application.
Regarding Claim 18, Patent 234 teaches wherein the first noise suppression portion further includes at least one of rail clamps and ESD (electrostatic discharge) diodes (Patent 234, claim 18).  
Regarding Claim 19, Patent 234 teaches wherein the first noise suppression portion and the first active device portion are arranged in a laterally adjacent checkerboard fashion on a surface of a substrate of the first tier (Patent 234, claim 19).   
Regarding Claim 20, Patent 234 teaches wherein the first tier, the second tier, and the third tier are all stacked over a base substrate that includes further active semiconductor devices thereon (Patent 234, claim 20).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829